317 F.2d 648
Gary S. FIGORE, a Minor by Sophia V. Figore, His Guardianv.The PRUDENTIAL INSURANCE COMPANY OF AMERICA, Appellant.
No. 14243.
United States Court of Appeals Third Circuit.
Argued May 23, 1963.
Decided June 5, 1963.

Appeal from the United States District Court for the Western District of Pennsylvania, Herbert P. Sorg, Judge.
John H. Scott, Jr., Pittsburgh, Pa. (Gilbert J. Helwig, Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellant.
William J. Krzton, Pittsburgh, Pa. (Esler W. Hays, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Judgment of the District Court entered on December 7, 1961 in favor of the plaintiff and against the defendant pursuant to the jury's verdict at which this appeal is directed, will be affirmed.